 


110 HR 906 RH: Global Change Research and Data Management Act of 2007
U.S. House of Representatives
2008-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 376 
110th CONGRESS 2d Session 
H. R. 906 
[Report No. 110–605, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 7, 2007 
Mr. Udall of Colorado (for himself and Mr. Inglis of South Carolina) introduced the following bill; which was referred to the Committee on Science and Technology, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
 
April 24, 2008 
Additional sponsors: Ms. Giffords, Mr. Lantos, Mr. Gilchrest, Mr. Inslee, Mr. Jones of North Carolina, Mr. Gordon of Tennessee, Mr. Bartlett of Maryland, Mr. Ehlers, Mr. Miller of North Carolina, Mr. Wu, and Ms. Eddie Bernice Johnson of Texas 
 
 
April 24, 2008 
Reported from the Committee on Science and Technology with an amendment 
Strike out all after the enacting clause and insert the part printed in italic 
 

April 24, 2008
 Committee on Foreign Affairs discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
For text of introduced bill, see copy of bill as introduced on February 7, 2007

A BILL 
To promote and coordinate global change research, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Global Change Research and Data Management Act of 2007.  
IGLOBAL CHANGE RESEARCH 
101.Findings and purpose 
(a)FindingsThe Congress makes the following findings: 
(1)Industrial, agricultural, and other human activities, coupled with an expanding world population, are contributing to processes of global change that are significantly altering the Earth habitat.  
(2)Such human-induced changes, in conjunction with natural fluctuations, may lead to significant alterations of world climate patterns. Over the next century, these changes could adversely affect world agricultural and marine production, coastal habitability, biological diversity, human health, global social and political stability, and global economic activity.  
(3)Developments in interdisciplinary Earth sciences, global observing systems, and satellite and computing technologies make possible significant scientific understanding of global changes and their effects, and have resulted in the significant expansion of environmental data and information.  
(4)Development of effective policies to prevent, mitigate, and adapt to global change will rely on improvement in scientific understanding of global environmental processes and on development of information that is of use to decisionmakers at the local, regional, and national levels.  
(5)Although the United States Global Change Research Program has made significant contributions to understanding Earth’s climate and the anthropogenic influences on Earth’s climate and its ecosystems, the Program now needs to produce more information to meet the expressed needs of decisionmakers.  
(6)Predictions of future climate conditions for specific regions have considerable uncertainty and are unlikely to be confirmed in a time period necessary to inform decisions on land, water, and resource management. However, improved understanding of global change should be used to assist decisionmakers in the development of policies to ensure that ecological, social, and economic systems are resilient under a variety of plausible climate futures.  
(7)In order to most effectively meet the needs of decisionmakers, both the research agenda of the United States Global Change Research Program and its implementation must be informed by continuous feedback from documented users of information generated by the Program.  
(b)PurposeThe purpose of this title is to provide for the continuation and coordination of a comprehensive and integrated United States observation, research, and outreach program which will assist the Nation and the world to understand, assess, predict, and respond to the effects of human-induced and natural processes of global change.  
102.DefinitionsFor purposes of this title— 
(1)the term global change means human-induced or natural changes in the global environment (including alterations in climate, land productivity, oceans or other water resources, atmospheric chemistry, biodiversity, and ecological systems) that may alter the capacity of the Earth to sustain life;  
(2)the term global change research means study, monitoring, assessment, prediction, and information management activities to describe and understand— 
(A)the interactive physical, chemical, and biological processes that regulate the total Earth system;  
(B)the unique environment that the Earth provides for life;  
(C)changes that are occurring in the Earth system; and  
(D)the manner in which such system, environment, and changes are influenced by human actions;  
(3)the term interagency committee means the interagency committee established under section 103;  
(4)the term Plan means the National Global Change Research and Assessment Plan developed under section 105;  
(5)the term Program means the United States Global Change Research Program established under section 104; and  
(6)the term regional climate change means the natural or human-induced changes manifested in the local or regional environment (including alterations in weather patterns, land productivity, water resources, sea level rise, atmospheric chemistry, biodiversity, and ecological systems) that may alter the capacity of a specific region to support current or future social and economic activity or natural ecosystems.  
103.Interagency cooperation and coordination 
(a)EstablishmentThe President shall establish or designate an interagency committee to ensure cooperation and coordination of all Federal research activities pertaining to processes of global change for the purpose of increasing the overall effectiveness and productivity of Federal global change research efforts. The interagency committee shall include representatives of both agencies conducting global change research and agencies with authority over resources likely to be affected by global change.  
(b)Functions of the Interagency CommitteeThe interagency committee shall— 
(1)serve as the forum for developing the Plan and for overseeing its implementation;  
(2)serve as the forum for developing the vulnerability assessment under section 107;  
(3)ensure cooperation among Federal agencies with respect to global change research activities;  
(4)work with academic, State, industry, and other groups conducting global change research, to provide for periodic public and peer review of the Program;  
(5)cooperate with the Secretary of State in— 
(A)providing representation at international meetings and conferences on global change research in which the United States participates; and  
(B)coordinating the Federal activities of the United States with programs of other nations and with international global change research activities;  
(6)work with appropriate Federal, State, regional, and local authorities to ensure that the Program is designed to produce information needed to develop policies to reduce the vulnerability of the United States and other regions to global change;  
(7)facilitate ongoing dialog and information exchange with regional, State, and local governments and other user communities; and  
(8)identify additional decisionmaking groups that may use information generated through the Program.  
104.United States Global Change Research Program 
(a)EstablishmentThe President shall establish an interagency United States Global Change Research Program to improve understanding of global change, to respond to the information needs of communities and decisionmakers, and to provide periodic assessments of the vulnerability of the United States and other regions to global and regional climate change. The Program shall be implemented in accordance with the Plan.  
(b)Lead agencyThe lead agency for the United States Global Change Research Program shall be the Office of Science and Technology Policy.  
(c)Interagency program activitiesThe Director of the Office of Science and Technology Policy, in consultation with the interagency committee, shall identify activities included in the Plan that involve participation by 2 or more agencies in the Program, and that do not fall within the current fiscal year budget allocations of those participating agencies, to fulfill the requirements of this Act. The Director of the Office of Science and Technology Policy shall allocate funds to the agencies to conduct the identified interagency activities. Such activities may include— 
(1)development of scenarios for climate, land-cover change, population growth, and socioeconomic development;  
(2)calibration and testing of alternative regional and global climate models;  
(3)identification of economic sectors and regional climatic zones; and  
(4)convening regional workshops to facilitate information exchange and involvement of regional, State, and local decisionmakers, non-Federal experts, and other stakeholder groups in the activities of the Program.  
(d)WorkshopsThe Director shall ensure that at least one workshop is held per year in each region identified by the Plan under section 105(b)(11) to facilitate information exchange and outreach to regional, State, and local stakeholders as required by this Act.  
(e)Authorization of appropriationsThere are authorized to be appropriated to the Office of Science and Technology Policy for carrying out this section $10,000,000 for each of the fiscal years 2008 through 2013.  
105.National Global Change Research and Assessment Plan 
(a)In GeneralThe President shall develop a National Global Change Research and Assessment Plan for implementation of the Program. The Plan shall contain recommendations for global change research and assessment. The President shall submit an outline for the development of the Plan to the Congress within 1 year after the date of enactment of this Act, and shall submit a completed Plan to the Congress within 3 years after the date of enactment of this Act. Revised Plans shall be submitted to the Congress at least once every 5 years thereafter. In the development of each Plan, the President shall conduct a formal assessment process under this section to determine the needs of appropriate Federal, State, regional, and local authorities and other interested parties regarding the types of information needed by them in developing policies to reduce society’s vulnerability to global change and shall utilize these assessments, including the reviews by the National Academy of Sciences and the National Governors Association under subsections (e) and (f), in developing the Plan.  
(b)Contents of the PlanThe Plan shall— 
(1)establish, for the 10-year period beginning in the year the Plan is submitted, the goals and priorities for Federal global change research which most effectively advance scientific understanding of global change and provide information of use to Federal, State, regional, and local authorities in the development of policies relating to global change;  
(2)describe specific activities, including efforts to determine user information needs, research activities, data collection, database development, and data analysis requirements, development of regional scenarios, assessment of model predictability, assessment of climate change impacts, participation in international research efforts, and information management, required to achieve such goals and priorities;  
(3)identify relevant programs and activities of the Federal agencies that contribute to the Program directly and indirectly;  
(4)set forth the role of each Federal agency in implementing the Plan;  
(5)consider and utilize, as appropriate, reports and studies conducted by Federal agencies, the National Research Council, or other entities;  
(6)make recommendations for the coordination of the global change research and assessment activities of the United States with such activities of other nations and international organizations, including— 
(A)a description of the extent and nature of international cooperative activities;  
(B)bilateral and multilateral efforts to provide worldwide access to scientific data and information; and  
(C)improving participation by developing nations in international global change research and environmental data collection;  
(7)detail budget requirements for Federal global change research and assessment activities to be conducted under the Plan;  
(8)catalog the type of information identified by appropriate Federal, State, regional, and local decisionmakers needed to develop policies to reduce society’s vulnerability to global change and indicate how the planned research will meet these decisionmakers’ information needs;  
(9)identify the observing systems currently employed in collecting data relevant to global and regional climate change research and prioritize additional observation systems that may be needed to ensure adequate data collection and monitoring of global change;  
(10)describe specific activities designed to facilitate outreach and data and information exchange with regional, State, and local governments and other user communities; and  
(11)identify and describe regions of the United States that are likely to experience similar impacts of global change or are likely to share similar vulnerabilities to global change.  
(c)Research ElementsThe Plan shall include at a minimum the following research elements: 
(1)Global measurements, establishing worldwide to regional scale observations prioritized to understand global change and to meet the information needs of decisionmakers on all relevant spatial and time scales.  
(2)Information on economic, demographic, and technological trends that contribute to changes in the Earth system and that influence society’s vulnerability to global and regional climate change.  
(3)Development of indicators and baseline databases to document global change, including changes in species distribution and behavior, extent of glaciations, and changes in sea level.  
(4)Studies of historical changes in the Earth system, using evidence from the geological and fossil record.  
(5)Assessments of predictability using quantitative models of the Earth system to simulate global and regional environmental processes and trends.  
(6)Focused research initiatives to understand the nature of and interaction among physical, chemical, biological, land use, and social processes related to global and regional climate change.  
(7)Focused research initiatives to determine and then meet the information needs of appropriate Federal, State, and regional decisionmakers.  
(d)Information ManagementThe Plan shall incorporate, to the extent practicable, the recommendations relating to data acquisition, management, integration, and archiving made by the interagency climate and other global change data management working group established under section 203.  
(e)National Academy of Sciences EvaluationThe President shall enter into an agreement with the National Academy of Sciences under which the Academy shall— 
(1)evaluate the scientific content of the Plan; and  
(2)recommend priorities for future global and regional climate change research and assessment.  
(f)National Governors Association EvaluationThe President shall enter into an agreement with the National Governors Association Center for Best Practices under which that Center shall— 
(1)evaluate the utility to State, local, and regional decisionmakers of each Plan and of the anticipated and actual information outputs of the Program for development of State, local, and regional policies to reduce vulnerability to global change; and  
(2)recommend priorities for future global and regional climate change research and assessment.  
(g)Public ParticipationIn developing the Plan, the President shall consult with representatives of academic, State, industry, and environmental groups. Not later than 90 days before the President submits the Plan, or any revision thereof, to the Congress, a summary of the proposed Plan shall be published in the Federal Register for a public comment period of not less than 60 days.  
106.Budget coordination 
(a)In GeneralThe President shall provide general guidance to each Federal agency participating in the Program with respect to the preparation of requests for appropriations for activities related to the Program.  
(b)Consideration in President’s BudgetThe President shall submit, at the time of his annual budget request to Congress, a description of those items in each agency’s annual budget which are elements of the Program.  
107.Vulnerability assessment 
(a)RequirementWithin 1 year after the date of enactment of this Act, and at least once every 5 years thereafter, the President shall submit to the Congress an assessment which— 
(1)integrates, evaluates, and interprets the findings of the Program and discusses the scientific uncertainties associated with such findings;  
(2)analyzes current trends in global change, both human-induced and natural, and projects major trends for the subsequent 25 to 100 years;  
(3)based on indicators and baselines developed under section 105(c)(3), as well as other measurements, analyzes changes to the natural environment, land and water resources, and biological diversity in— 
(A)major geographic regions of the United States; and  
(B)other continents;  
(4)analyzes the effects of global change, including the changes described in paragraph (3), on food and fiber production, energy production and use, transportation, human health and welfare, water availability and coastal infrastructure, and human social and economic systems, including providing information about the differential impacts on specific geographic regions within the United States, on people of different income levels within those regions, and for rural and urban areas within those regions; and  
(5)summarizes the vulnerability of different geographic regions of the world to global change and analyzes the implications of global change for the United States, including international assistance, population displacement, food and resource availability, and national security.  
(b)Use of related reportsTo the extent appropriate, the assessment produced pursuant to this section may coordinate with, consider, incorporate, or otherwise make use of related reports, assessments, or information produced by the United States Global Change Research Program, regional, State, and local entities, and international organizations, including the World Meteorological Organization and the Intergovernmental Panel on Climate Change.  
108.Policy assessmentNot later than 1 year after the date of enactment of this Act, and at least once every 4 years thereafter, the President shall enter into a joint agreement with the National Academy of Public Administration and the National Academy of Sciences under which the Academies shall— 
(1)document current policy options being implemented by Federal, State, and local governments to mitigate or adapt to the effects of global and regional climate change;  
(2)evaluate the realized and anticipated effectiveness of those current policy options in meeting mitigation and adaptation goals;  
(3)identify and evaluate a range of additional policy options and infrastructure for mitigating or adapting to the effects of global and regional climate change;  
(4)analyze the adoption rates of policies and technologies available to reduce the vulnerability of society to global change with an evaluation of the market and policy obstacles to their adoption in the United States; and  
(5)evaluate the distribution of economic costs and benefits of these policy options across different United States economic sectors.  
109.Annual reportEach year at the time of submission to the Congress of the President’s budget request, the President shall submit to the Congress a report on the activities conducted pursuant to this title, including— 
(1)a description of the activities of the Program during the past fiscal year;  
(2)a description of the activities planned in the next fiscal year toward achieving the goals of the Plan; and  
(3)a description of the groups or categories of State, local, and regional decisionmakers identified as potential users of the information generated through the Program and a description of the activities used to facilitate consultations with and outreach to these groups, coordinated through the work of the interagency committee.  
110.Relation to other authoritiesThe President shall— 
(1)ensure that relevant research, assessment, and outreach activities of the National Climate Program, established by the National Climate Program Act (15 U.S.C. 2901 et seq.), are considered in developing national global and regional climate change research and assessment efforts; and  
(2)facilitate ongoing dialog and information exchange with regional, State, and local governments and other user communities through programs authorized in the National Climate Program Act (15 U.S.C. 2901 et seq.).  
111.RepealThe Global Change Research Act of 1990 (15 U.S.C. 2921 et seq.) is repealed.  
112.Global change research informationThe President shall establish or designate a Global Change Research Information Exchange to make scientific research and other information produced through or utilized by the Program which would be useful in preventing, mitigating, or adapting to the effects of global change accessible through electronic means.  
113.Ice sheet study and report 
(a)Study 
(1)RequirementThe Director of the National Science Foundation and the Administrator of National Oceanic and Atmospheric Administration shall enter into an arrangement with the National Academy of Sciences to complete a study of the current status of ice sheet melt, as caused by climate change, with implications for global sea level rise.  
(2)ContentsThe study shall take into consideration— 
(A)the past research completed related to ice sheet melt as reviewed by Working Group I of the Intergovernmental Panel on Climate Change;  
(B)additional research completed since the fall of 2005 that was not included in the Working Group I report due to time constraints; and  
(C)the need for an accurate assessment of changes in ice sheet spreading, changes in ice sheet flow, self-lubrication, the corresponding effect on ice sheets, and current modeling capabilities.  
(3)ReportNot later than 18 months after the date of enactment of this Act, the National Academy of Sciences shall transmit to the Committee on Science and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the key findings of the study conducted under subsection (a), along with recommendations for additional research related to ice sheet melt and corresponding sea level rise.  
114.Hurricane frequency and intensity study and report 
(a)Study 
(1)RequirementThe Administrator of the National Oceanic and Atmospheric Administration and the Director of the National Science Foundation shall enter into an arrangement with the National Academy of Sciences to complete a study of the current state of the science on the potential impacts of climate change on patterns of hurricane and typhoon development, including storm intensity, track, and frequency, and the implications for hurricane-prone and typhoon-prone coastal regions.  
(2)ContentsThe study shall take into consideration— 
(A)the past research completed related to hurricane and typhoon development, track, and intensity as reviewed by Working Groups I and II of the Intergovernmental Panel on Climate Change;  
(B)additional research completed since the fall of 2005 that was not included in the Working Group I and II reports due to time constraints;  
(C)the need for accurate assessment of potential changes in hurricane and typhoon intensity, track, and frequency and of the current modeling and forecasting capabilities and the need for improvements in forecasting of these parameters; and  
(D)the need for additional research and monitoring to improve forecasting of hurricanes and typhoons and to understand the relationship between climate change and hurricane and typhoon development.  
(3)ReportNot later than 18 months after the date of enactment of this Act, the National Academy of Sciences shall transmit to the Committee on Science and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the key findings of the study conducted under subsection (a).  
IICLIMATE AND OTHER GLOBAL CHANGE DATA MANAGEMENT 
201.Findings and purposes 
(a)FindingsThe Congress makes the following findings: 
(1)Federal agencies have a primary mission to manage and archive climate and other global change data obtained through their research, development, or operational activities.  
(2)Maintenance of climate and global change data records is essential to present and future studies of the Earth’s atmosphere, biogeochemical cycles, and climate.  
(3)Federal capabilities for the management and archiving of these data have not kept pace with advances in satellite and other observational technologies that have vastly expanded the type and amount of information that can be collected.  
(4)Proposals and plans for expansion of global observing networks should include plans for the management of data to be collected and budgets reflecting the cost of support for management and archiving of data.  
(b)PurposesThe purposes of this title are to establish climate and other global change data management and archiving as Federal agency missions, and to establish Federal policies for managing and archiving climate and other global change data.  
202.DefinitionsFor purposes of this title— 
(1)the term metadata means information describing the content, quality, condition, and other characteristics of climate and other global change data, compiled, to the maximum extent possible, consistent with the requirements of the Content Standard for Digital Geospatial Metadata (FGDC–STD–001–1998) issued by the Federal Geographic Data Committee, or any successor standard approved by the working group; and  
(2)the term working group means the interagency climate and other global change data management working group established under section 203.  
203.Interagency climate and other global change data management working group 
(a)EstablishmentThe President shall establish or designate an interagency climate and other global change data management working group to make recommendations for coordinating Federal climate and other global change data management and archiving activities.  
(b)MembershipThe working group shall include the Administrator of the National Aeronautics and Space Administration, the Administrator of the National Oceanic and Atmospheric Administration, the Secretary of Energy, the Secretary of Defense, the Director of the National Science Foundation, the Director of the United States Geological Survey, the Archivist of the United States, the Administrator of the Environmental Protection Agency, the Secretary of the Smithsonian Institution, or their designees, and representatives of any other Federal agencies the President considers appropriate.  
(c)ReportsNot later than 1 year after the date of enactment of this Act, the working group shall transmit a report to the Congress containing the elements described in subsection (d). Not later than 4 years after the initial report under this subsection, and at least once every 4 years thereafter, the working group shall transmit reports updating the previous report. In preparing reports under this subsection, the working group shall consult with expected users of the data collected and archived by the Program.  
(d)ContentsThe reports and updates required under subsection (c) shall— 
(1)include recommendations for the establishment, maintenance, and accessibility of a catalog identifying all available climate and other global change data sets;  
(2)identify climate and other global change data collections in danger of being lost and recommend actions to prevent such loss;  
(3)identify gaps in climate and other global change data and recommend actions to fill those gaps;  
(4)identify effective and compatible procedures for climate and other global change data collection, management, and retention and make recommendations for ensuring their use by Federal agencies and other appropriate entities;  
(5)develop and propose a coordinated strategy for funding and allocating responsibilities among Federal agencies for climate and other global change data collection, management, and retention;  
(6)make recommendations for ensuring that particular attention is paid to the collection, management, and archiving of metadata;  
(7)make recommendations for ensuring a unified and coordinated Federal capital investment strategy with respect to climate and other global change data collection, management, and archiving;  
(8)evaluate the data record from each observing system and make recommendations to ensure that delivered data are free from time-dependent biases and random errors before they are transferred to long-term archives; and  
(9)evaluate optimal design of observation system components to ensure a cost-effective, adequate set of observations detecting and tracking global change.  
IIIINTERNATIONAL COOPERATION IN GLOBAL CHANGE RESEARCH 
301.Findings and purposes 
(a)FindingsThe Congress makes the following findings: 
(1)Pooling of international resources and scientific capabilities will be essential to a successful international global change program.  
(2)While international scientific planning is already underway, there is currently no comprehensive intergovernmental mechanism for planning, coordinating, or implementing research to understand global change and to mitigate possible adverse effects.  
(3)An international global change research program will be important in building future consensus on methods for reducing global environmental degradation.  
(4)The United States, as a world leader in environmental and Earth sciences, should help provide leadership in developing and implementing an international global change research program.  
(b)PurposesThe purposes of this title are to— 
(1)promote international, intergovernmental cooperation on global change research;  
(2)involve scientists and policymakers from developing nations in such cooperative global change research programs; and  
(3)promote international efforts to provide technical and other assistance to developing nations which will facilitate improvements in their domestic standard of living while minimizing damage to the global or regional environment.  
302.International discussions 
(a)Global Change ResearchThe President shall direct the Secretary of State to initiate discussions with other nations leading toward international protocols and other agreements to coordinate global change research activities. Such discussions should include the following issues: 
(1)Allocation of costs in global change research programs, especially with respect to major capital projects.  
(2)Coordination of global change research plans with those developed by international organizations such as the International Council on Scientific Unions, the World Meteorological Organization, and the United Nations Environment Program.  
(3)Establishment of global change research centers and training programs for scientists, especially those from developing nations.  
(4)Development of innovative methods for management of international global change research, including the use of new or existing intergovernmental organizations for the coordination or funding of global change research.  
(5)Establishment of international offices to disseminate information useful in identifying, preventing, mitigating, or adapting to the possible effects of global change.  
(b)Energy ResearchThe President shall direct the Secretary of State (in cooperation with the Secretary of Energy, the Secretary of Commerce, the United States Trade Representative, and other appropriate Federal agents) to initiate discussions with other nations leading toward an international research protocol for cooperation on the development of energy technologies which have minimally adverse effects on the environment. Such discussions should include the following issues: 
(1)Creation of an international cooperative program to fund research related to energy efficiency and conservation, solar and other renewable energy sources, and passively safe and diversion-resistant nuclear reactors.  
(2)Creation of an international cooperative program to develop low-cost energy technologies which are appropriate to the environmental, economic, and social needs of developing nations.  
(3)Exchange of information concerning environmentally safe energy technologies and practices, including those described in paragraphs (1) and (2).  
 
 
April 24, 2008 
Reported from the Committee on Science and Technology with an amendment 
April 24, 2008 
 Committee on Foreign Affairs discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
